AMENDMENT TO SECURED PROMISSORY NOTES

 

This Amendment to those certain Secured Promissory Notes listed below (this
"Amendment") is effective as of as of November 27, 2019, and is entered into by
and between Rocky Mountain High Brands, Inc., a Nevada corporation (hereinafter
called the "Company"), and GHS Investments, LLC, a Nevada limited liability
company (the "Holder").

 

WITNESSETH:

 

WHEREAS, the Company has issued the Holder the following Secured Convertible
Promissory Notes (collectively, the "Notes"):

 

Issue Date Original Face Amount Due Date July 24, 2018 $157,500 Apr 24, 2019
August 13, 2018 $157,500 May 13, 2019 August 30, 2018 $105,000 May 30, 2019
November 2, 2017 $250,000 November 2, 2018 September 14, 2018 $131,500 Jun 14,
2019 September 28, 2018 $55,000 Jun 28, 2019 October 12, 2018 $52,500 Jul
12,2019

 

; and

 

On May 6, 2019 the Due Dates on the Notes were extended as follows:

 

Issue Date Original Face Amount Extended Due Date July 24, 2018 $157,500
December 1, 2019 August 13, 2018 $157,500 January I, 2020 August 30, 2018
$105,000 February 1, 2020 November 2, 2017 $250,000 February 1, 2020 September
14, 2018 $131,500 March 1, 2020 September 28, 2018 $55,000 March 1, 2020 October
12, 2018 $52,500 April 1, 2020

 

 

WHEREAS , the Parties desire to amend Maturity Date of the above referenced
Secured Promissory Note in the original face amount of $157,500, original issue
date of July 24, 2018 and extended due date of December 1, 2019 ("Extended
Note"), and only that Note;

NOW, THEREFORE, in consideration of the foregoing and of the promises,
agreements, representations, warranties, and covenants herein contained, the
Company and the Holder hereby agree as follows:

1.                  The Maturity Date of the Extended Note is hereby extended to
July 24, 2020. Additionally, Article I of the Extended Note, Conversion Rights,
at l.1(b), the Conversion Price shall be amended to be $0.03 per share.



  

 



2.                  As additional consideration for the above extension, the
Company shall execute and deliver to Holder contemporaneously herewith a Secured
Promissory Note in the amount of $31,000, payable on or before September 1,
2020.

 

3.                  All other terms and conditions under the Notes not otherwise
amended, modified or affected by this Amendment or the May 6, 2019 Amendment
shall continue to be in effect and bind the Company and the Holder. Furthermore,
all other terms contained in the May 6, 2019 Amendment, including but not
limited to the amendment of Conversion Price, the Notes or this Amendment, may
only be modified with prior written agreement from both the Holder and the
Company.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of November 27, 2019.



 

GHS Investments, LLC

 

 

By: /s/ Mark Grober

Mark Grober, Member

 

 

Rocky Mountain High Brands, Inc.

 



By: /s/ Michael R. Welch

Michael R. Welch, President & CEO

 



 2 

 

